Per Curiam.
This appears to be a submission upon an agreed statement of facts under section 468, div. 1, Code of Civil Procedure (Comp. St. 1887). But it does not appear from what is called the “Agreed Statement of Facts” what the controversy is between the parties, or that there is any real controversy between them. The record shows certain questions were submitted to the court, involving the right of the defendant, as sheriff of the county, to charge certain fees for his services. These questions the court saw fit to answer. But the court rendered no judgment, nor was there any real controversy presented and submitted that would have authorized the rendering of any judgment, in the matter. The court *334answered or decided the questions submitted. From such decisión the defendant appeals. The answering or deciding the questions submitted to the court did not constitute an enforceable or appealable order or judgment. For these reasons this appeal is dismissed.

Dismissed.